Plaintiff sues the defendant for breach of an alleged contract. He claims to have entered the employ of the defendant on December 23, 1915, upon a specific agreement that he would receive the benefit of the defendant’s compensation plan for employees, and that he was discharged without cause for the specific purpose of depriving him of such benefit. He was laid off on June 1, 1933, after a service of upwards of seventeen years. Judgment dismissing the complaint at the close of plaintiff’s case unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.